Citation Nr: 1746598	
Decision Date: 10/19/17    Archive Date: 10/31/17

DOCKET NO.  13-32 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for cervical strain with spondylosis.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Christopher Gannon, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from September 1979 to August 1992, to include service overseas in the Federal Republic of Germany. 

This matter comes before the Board of Veterans' Appeals (Board) from a July 2011 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Atlanta, Georgia, in which the RO denied service connection for a neck condition.

In October 2016, the Veteran testified via videoconference before the undersigned Veterans' Law Judge from the RO in Atlanta, Georgia. A transcript of the hearing is of record.


FINDING OF FACT

The evidence is at least evenly balanced as to whether the Veteran's cervical strain with spondylosis is related to an in-service neck injury.


CONCLUSION OF LAW

With reasonable doubt resolved in favor of the Veteran, cervical strain with spondylosis was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a). Consistent with this framework, service connection is warranted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

The evidence of record reflects that the Veteran has a current neck disability.  He was diagnosed with cervical strain with spondylosis on the January 2011 VA examination.  He has thus met the current disability requirement.  Moreover, the evidence shows the Veteran sustained an in-service neck injury from a 1983 automobile accident in Germany. The only issue remaining is whether there is sufficient lay or medical evidence of a link or nexus between his current cervical spine disability and the in-service neck injury.

The Veteran's service treatment records reflect that in April 1983, while the Veteran was stationed in Germany, he reported that he was injured in an automobile accident. Specifically, the Veteran stated that he was a front-seat passenger in a vehicle when it struck another vehicle. He reported that the impact caused him to lose consciousness for an unknown period of time. The Veteran reported experiencing head and neck pain the following week, and indicated that he experienced the most pain when moving his head forward.  The service treatment records are silent as to any followup treatment provided for this injury.

The Veteran's service treatment records indicate that he had two other significant injuries to his cervical spine during service. An emergency care and treatment record indicates that in January 1989, the Veteran fell off of a truck "receiving injury to right lower back area and top of head." A subsequent health record indicates that in March 1990 the Veteran fell off of a truck and onto a trailer, injuring his back. 

The Veteran underwent a medical examination at the conclusion of his military service in July 1992, and as such a report of medical history was generated. In that report, the Veteran reported, "Back pain in upper part of back when I turn my head." The treating physician noted in their remarks that the Veteran experienced "extreme neck" pain when turning his head.

In July 2009, the Veteran filed a claim for service connection for a neck condition. The Veteran claimed that it was painful for him to sleep due to back and neck pain. The RO denied service connection for the neck condition in March 2010, finding that there was no evidence of a current diagnosis.

The Veteran then underwent a VA examination in January 2011, whereby he was diagnosed with a cervical strain with spondylosis. The Veteran was also diagnosed with a lower back lumbar strain. The examiner opined that his lower back disability was related to his in-service fall from a truck in March 1990. However, with regard to the neck condition, she opined that it was less likely than not related to that 1990 fall. On this basis, the examiner gave a negative opinion as to whether the neck disability was related to service. The examiner's stated rationale was that the Veteran's service treatment records were silent as to neck pain stemming from his two documented falls from trucks in March 1990 and January 1989, respectively. The examiner further noted the Veteran's report of a neck injury stemming from a 1983 automobile accident, but reasoned that the injury "must have resolved due to lack of follow up or mention of neck or mid back problems or pain on subsequent physical examinations, physical therapy evaluation, or other clinical visits."

The Veteran testified as to the circumstances surrounding the 1983 automobile accident. See October 2017 Board Hearing Transcript at 3-12. He testified that he was treated at a hospital in Mannheim, Germany, and released. Id. at 3. Importantly, the Veteran testified that he experienced continuous symptoms of a painful neck condition during and after service. Id. at 3-4. The Veteran stated that while he had been experiencing symptoms during and after service, he did not report them to a physician because he felt he could self-medicate. Id. at 3. Beginning in 2009, he began reporting the neck condition, which had become noticeably more painful after he ceased drinking alcohol in that year. Id. He testified that his neck issues caused him sleep distress, and that he was unable to bend in certain directions. Id. at 5. The Veteran also reported obtaining a positive nexus opinion from a chiropractor, Dr. Smith, after 2014. Id. at 9. The Veteran testified that Dr. Smith told him that his current neck injury appeared to have an origin injury incurred several decades ago, due to the manner in which the bones had fused. Id. at 4.

The fact that the Veteran did not file a claim for service connection for a particular disability at the same time he filed claims for compensation relating to other disabilities is not by itself a reason for finding him not credible.  See Fountain v. McDonald, 27 Vet. App. 258, 274 (2015) ("[T]here may be reasons unrelated to the merits of the claim or unrelated to whether a claimant is experiencing symptoms of the condition that explain why a claimant does not seek VA benefits at the same time that he or she focuses on seeking VA benefits for another condition."). The fact that the Veteran here did not file a claim for service connection for a neck disorder until 2009 even though he filed earlier claims for service connection for back and knee conditions is thus immaterial.

As to the issue of a nexus, for the following reasons the January 2011 VA examiner's negative nexus opinion is not probative. Specifically, the examiner relied on an erroneous assumption that the cause of the Veteran's current disability could only have been the 1990 fall from a truck, and not the 1983 automobile accident. The examiner impermissibly discounted that possibility by reasoning that one would have expected the Veteran to have had follow-up treatment that mentions neck pain or injury. Indeed, the Veteran's service treatment records show that he did report neck pain - notably, during his report of medical history at the end of his term of service in July 1992 in which the physician noted "extreme neck" pain when rotating the Veteran's head. The Veteran's service treatment records indicate neck or upper back pain stemming from the two falls from trucks in 1990 and 1989. A January 1989 emergency care and treatment record indicates that although his neck had a full range of motion, the fall caused injury to the top of his head. Thus the examiner's opinion relied on an inaccurate factual premise, and is therefore entitled to no probative weight.  Monzingo v. Shinseki, 26 Vet. App. 97, 107 (2012) ("If the opinion is based on an inaccurate factual premise, then it is correct to discount it entirely") (citing Reonal v. Brown, 5 Vet. App. 458, 461 (1993))).

Moreover, there is evidence of the existence of a positive medical nexus opinion, as testified to by the Veteran.  Lay evidence is competent when the layperson is reporting a contemporaneous medical diagnosis.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). The Veteran here testified that he was seen by a chiropractor, Dr. Smith, who diagnosed his neck disability and provided an opinion as to etiology - namely, that the disability had origins in the Veteran's military service.

While the general nature of the opinion relayed by the Veteran renders it of little probative weight, Jandreau indicates that the Veteran is competent to report such an opinion and the Board finds the Veteran's testimony in this regard credible.  The opinion is therefore entitled to at least some probative weight. Cf. Hogan v. Peake, 544 F.3d 1295, 1297-98 (Fed. Cir. 2008) (even if flawed because stated uncertainly, an opinion from a licensed counselor regarding the etiology of a claimant's psychological disorder must be considered as "evidence" of whether the disorder was incurred in service).  When viewed against the negative nexus opinion provided in 2011, which the Board finds has no weight given its reliance on an inaccurate factual premise, and taken together with the Veteran's competent and credible lay statements indicating a continuity of symptoms from 1983 up to the present day, the evidence is at least evenly balanced as to whether there is a nexus between the Veteran's current cervical spine disability and his in-service neck injury. The Veteran noted neck pain throughout service, starting with his initial injury in 1983, continuing through his treatment for a fall in 1990, and on through the end of his service in 1992 when he noted extreme neck pain. The Veteran further noted post-service pain, from the mid-1990s on through the present day. Taken together as a whole, and noting the evidence of a continuity of symptoms, the evidence of record points to a nexus between the Veteran's in-service injury in 1983 and his current diagnosis of a mild cervical strain with minimal spondylosis.

As this point, even though a remand with the directive of obtaining yet another nexus opinion regarding the neck condition could be ordered, it would not be appropriate because a request for another opinion could be construed as obtaining additional evidence for the sole purpose of denying a claim, which is impermissible. 38 C.F.R. § 3.304(c) ("The development of evidence in connection with claims for service connection will be accomplished when deemed necessary but it should not be undertaken when evidence present is sufficient for this determination");Mariano v. Principi, 17 Vet. App. 305, 312 (2003).

For the foregoing reasons, the evidence is at least evenly balanced as to whether the Veteran's cervical strain with spondylosis is related to service.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to service connection for this disability is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. §  3.102. See also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2008) (lay evidence may suffice to prove service connection on its own merits).


ORDER

Entitlement to service connection for cervical strain with spondylosis is granted.




____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


